  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA              )
                                      )        CRIMINAL ACTION NO.
     v.                               )           3:07cr150-MHT
                                      )                (WO)
BENJAMIN SHANE FOSTER                 )

                           OPINION AND ORDER

    Upon     further       consideration,       it    is   ORDERED         that

defendant     Benjamin        Shane       Foster’s     motion        for      a

recommendation of retroactive designation to the Bureau

of Prisons (doc.       no. 87) is denied.

                                  ***

    Based     upon     a     review       of   the    record     and        the

transcript     of    the      sentencing        hearing,       the        court

concludes    that    it     did   not      intend    at    the   time       of

sentencing     for     Foster’s       federal        sentence        to     run

concurrently with his state sentence, so it declines to

make that recommendation now.

    Foster was sentenced concurrently in two separate

cases for two counts of being a felon in possession of

a weapon.    The government and Foster had entered a plea
agreement    pursuant       to     Federal       Rule     of     Criminal

Procedure 11(c)(1)(C) by which they agreed that Foster

would receive concurrent sentences on both counts.                     At

the   hearing,      the    court       considered       rejecting     the

agreement because the underlying case involved Foster

arguably committing attempted murder, and, under the

agreement, the maximum available sentence available to

the court was 120 months, which the court considered

insufficient      for   attempted      murder.      The    court     heard

testimony that Foster went armed to the house of man

who had accused his brother of burglary, and shot at

the man and his friend with a shotgun, resulting in the

blinding    of    the     friend    in    one    eye.          The   court

ultimately was persuaded that Foster’s crime was more

akin to aggravated assault than attempted murder and

accepted    the    plea    agreement.           However,       the   court

imposed the statutory maximum sentence on Foster, 120

months for each count, despite Foster’s request for a

lesser sentence.

                                   2
    Significantly,        during       the   hearing,   the    parties

discussed   the    case    pending      against   Foster      in   state

court related to the shooting, but no one discussed the

possibility   of     running       Foster’s       federal     sentence

concurrently with his forthcoming state sentence.                    In

any case, it was clear that the court did not want to

reduce Foster's punishment in any way.

    The clerk of the court is DIRECTED to send a copy

of this order to the Bureau of Prisons.

    The clerk of the court shall also file a copy of

this order in United States v. Foster, 2:08cr048 (M.D.

Ala.).

    DONE, this the 22nd day of March, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                   3
